Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other elements of the claims, “confidence weights indicating a confidence of a first position estimate that is based on robotic data relative to a second position estimate based on position sensor data and updating the confidence weights based on determined position estimate disparity and determine a third position estimate for the instrument based on the updated one or more confidence weights”.  The Seibel reference is directed to weighting term which indicates relative weight assigned to different pixels of an image and discloses determining similarity between a real camera image and virtual image and determining local registration error between the actual and virtual airway anatomies in an image space.  The references however do not teach of position estimate disparity between a first position estimate that is based on robotic data and a second position estimate that is based on position sensor data and updating the confidence weights based on determined position estimate disparity and determine a third position estimate for the instrument based on the updated one or more confidence weights.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793